Citation Nr: 1027527	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as secondary to the service-connected chronic lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1991.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and April 2008 rating 
decisions issued by the RO.  The Board remanded the issues on 
appeal in October 2009 for further development of the record.  
The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in February 2010.  A copy of this 
hearing transcript is of record.

The issue of entitlement to a rating in excess of 10 percent for 
the service-connected chronic lumbosacral strain is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently demonstrated obstructive sleep apnea was not 
present in service, and is not shown to be causally or 
etiologically related to the service-connected chronic 
lumbosacral strain.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military service 
and is not shown to be proximately due to, the result of, or 
aggravated by his service-connected chronic lumbosacral strain.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in November 2005 and May 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim and identified his duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
May 2008 letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  The 
rating activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 C.F.R., 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  Id.  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

In an August 2005 private sleep disorder diagnostic treatment 
record, the Veteran was evaluated for "EDS and snoring."  An 
overnight sleep study was performed and the results confirmed a 
diagnosis of obstructive sleep apnea.  Subsequent records 
document a history of sleep apnea; however, no records relate the 
sleep apnea to any disorder, including the service connected 
lumbosacral strain.

Given its review of the record, the Board finds that service 
connection for the claimed sleep apnea is simply not warranted.  
The regulations are clear that service connection is allowed for 
a disability proximately due to or the result of a service-
connected disability.  Despite the Veteran's contentions, the 
evidence of record simply fails to show that his currently 
demonstrated sleep apnea is proximately due to, the result of, or 
aggravated by his service-connected chronic lumbosacral strain.  
38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. at 448 
(1995).  

The Veteran contends that his currently demonstrated sleep apnea 
is due to his service-connected chronic lumbosacral strain.  In 
this case, there is no evidence to substantiate any causal 
relationship between his service-connected chronic lumbosacral 
strain and his claimed sleep apnea.  As such, no action is 
required to establish the "baseline level of severity" of his 
service-connected chronic lumbosacral strain and the provisions 
of 38 C.F.R. § 3.310(b) are not directly relevant to this case.

The Board is aware that the Veteran has not been afforded a VA 
examination, with an opinion as to the etiology of his claimed 
sleep apnea.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, however, there is no 
evidence linking his claimed sleep apnea to his service-connected 
chronic lumbosacral strain and no reasonable possibility that a 
VA examination would result in findings favorable to him.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in his belief that his 
sleep apnea is causally or etiologically related to the service-
connected chronic lumbosacral strain.  Although he and his family 
may sincerely believe that his sleep apnea was proximately due 
to, the result of, or aggravated by his service-connected chronic 
lumbosacral strain, as lay people, they are not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  In this regard, it is now well established that lay 
people without medical training, such as the Veteran and his 
family members, are not competent to opine on matters requiring 
medical expertise, such as the etiology of sleep disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  The law is clear that for the 
award of service connection, the record must show that the sleep 
apnea was proximately due to, the result of, or aggravated by his 
service-connected lumbosacral strain.  In the absence of such 
evidence, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.


ORDER

Service connection for sleep apnea, to include as secondary to 
the service-connected chronic lumbosacral strain is denied.


REMAND

The Veteran essentially contends that his lumbar spine disability 
has worsened.  Given these statements, the Board finds that a 
more contemporaneous VA examination is necessary.  See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant asserts 
that the disability in question has worsened since the last 
examination).   As it has been over two years since his last 
examination, a new examination to determine the current severity 
of the Veteran's lumbar spine disability is in order. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers who treated him for 
his lumbar spine disability.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
He and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be scheduled for a 
VA spine examination to evaluate the 
current severity of his lumbar spine 
disability.  The entire claims folder must 
be made available to the examiner for 
review in conjunction with the examination 
and should be so documented in the 
examination report.  All tests and studies, 
to include range of motion testing, that 
the examiner deems necessary should be 
performed.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Spine Examinations.  The examiner should 
provide an accurate and fully descriptive 
assessment of the Veteran's lumbar spine 
disability, to include indication as to 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain, weakness, excess fatigability, and/or 
incoordination during flare-ups or with 
repeated use.  To the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  Pursuant to the 
rating code, it is noted that there may be 
a situation where the Veteran's range of 
motion is reduced, but "normal" based on 
the individual's age, body habitus, 
neurologic disease, or other factors 
unrelated to the disability for which the 
exam is being performed.  The examiner 
should indicate whether the range of motion 
in this Veteran is normal for him.  The 
examiner should include a complete 
rationale for the findings and opinions 
expressed.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2009).

5.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


